—Judgment, Supreme *376Court, New York County (Ira Beal, J.), rendered on April 7, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues concerning credibility and the reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings. The codefendant’s acquittal does not undermine the weight of the evidence against this defendant (People v Rivera, 201 AD2d 377, lv denied 83 NY2d 875). Concur — Milonas, J. P., Williams, Tom, Andrias and Saxe, JJ.